 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10(a)
RETENTION AGREEMENT




This Retention Agreement (“Agreement”), between FPL Group, Inc. (hereinafter
called the "Company") and Robert L. McGrath (hereinafter called the "Executive")
is dated and effective April 27, 2010.


WHEREAS, the Executive, as Executive Vice President, Engineering, Construction &
Corporate Services of the Company and of Florida Power & Light Company, is an
important part of Company management; and


WHEREAS, the Company desires to assure itself of continuity of management and
the continued availability of the services of the Executive, and in furtherance
thereof is willing to provide an incentive to the Executive to remain with the
Company; and


WHEREAS, the Executive is willing to remain with the Company under the terms and
conditions provided herein.


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the Company and the Executive agree as follows:


1.           Term – This Retention Agreement shall commence on the date first
above written and shall terminate at the close of business on the first regular
Company payroll date next following February 29, 2012 (the “Agreement
Termination Date”), unless earlier terminated or extended in writing by the
parties.


2.           Retention Payment – If:


(a) the Executive continues to be employed on a full-time basis by, and provides
services to, the Company (or a subsidiary, affiliate or successor of the
Company) from the date hereof through the Agreement Termination Date, and


(b) the Executive does not breach any provision of this Retention Agreement, and


(c) during the term of this Retention Agreement, the Company (and/or any
subsidiary, affiliate or successor of the Company), executes one or more power
purchase agreements, pursuant to which the Company (or any such subsidiary,
affiliate or successor of the Company, as the case may be) agrees to sell power
generated by an electricity generation project owned by the Company (or by any
such subsidiary, affiliate or successor of the Company) to an eligible purchaser
of that power (an “Eligible Purchaser,” as hereinafter defined), and the
Eligible Purchaser agrees to purchase such power from the Company or from any
such subsidiary, affiliate or successor of the Company (each such agreement an
“Eligible PPA” and such agreements collectively, “Eligible PPAs”),


 
1

--------------------------------------------------------------------------------

 
then the Executive will receive a retention payment (“Retention Payment”),
payable on the Agreement Termination Date, in an amount equal to $5,000 times
the number of megawatts (“MW”) under all Eligible PPAs, with a maximum of 200
MW. The following illustrates this calculation:




Number of MW under Eligible PPAs with Eligible Purchasers
Retention Payment Amount
At least 1
$5,000
50
$250,000
100
$500,000
200 or more
$1,000,000



For purposes of this Agreement, an “Eligible Purchaser” shall be a purchaser
whom the chief executive officer or chief operating officer of the Company shall
determine to qualify as such for purposes hereof, such determination to be
evidenced by a writing executed by the chief executive officer or the chief
operating officer.


3.         Other Conditions – Except as otherwise set forth herein, in order for
the Retention Payment to become payable and to be paid, the Executive must
remain in compliance with, and not breach, the terms and conditions (including
without limitation the Protective Covenants) set forth in this Retention
Agreement.  A breach by the Executive of the terms and conditions set forth in
this Retention Agreement shall result in the immediate forfeiture of any rights
to the Retention Payment.  In the event that the Executive’s employment with the
Company (or a subsidiary, affiliate or successor of the Company) terminates for
any reason prior to the Agreement Termination Date, his rights hereunder will be
determined as follows:


(a)         If the Executive’s termination of employment prior to the Agreement
Termination Date is due to resignation, discharge for Cause (as hereinafter
defined), or retirement, all rights to the Retention Payment under this
Retention Agreement shall be immediately forfeited, and


(b)         If the Executive’s termination of employment prior to the Agreement
Termination Date is due to:


i.  
total and permanent disability (as defined under the Company’s executive
long-term disability plan in effect at the time of disability),

ii.  
death, or

iii.  
discharge without Cause,



then the Executive shall be paid the Retention Payment, in an amount calculated
in the manner set forth in section 2 hereof, provided that the date of the
Executive’s termination of employment shall be substituted for, and deemed to
be, the Agreement Termination Date, and provided further that the Retention
Payment shall be paid as soon as administratively feasible following termination
of employment under this section 3(b), but in no event later than the 15th day
of the third month following the end of the first taxable year in which the
right to such payment arises.


 
2

--------------------------------------------------------------------------------

 
For purposes of this section 3, “Cause” shall mean a material and willful
failure by the Executive to meet his obligations as Executive Vice President,
Engineering, Construction & Corporate Services of the Company and of Florida
Power & Light Company (or such other obligations or duties as the Company’s
Chief Executive Officer or President shall reasonably assign to him, which shall
be reasonably similar to the Executive’s duties on the date hereof and shall not
impair the Executive’s ability to oversee the construction of power generation
projects). Cause shall also mean the Executive’s conviction of, or plea of
guilty or nolo contendre to, a felony involving (a) an act of dishonesty against
the Company (or a subsidiary, affiliate or successor of the Company), (b) an act
of moral turpitude, or (c) an act that causes, or could reasonably be expected
to cause, material harm to the Company’s (or a subsidiary’s, affiliate’s or
successor’s) financial status or reputation.


4.           Nonassignability - The Executive’s rights and interest in the
Retention Payment may not be assigned, pledged, or transferred prior to the
Agreement Termination Date except, in the event of death, to a designated
beneficiary or by will or by the laws of descent and distribution. This
Retention Agreement and all of the Executive’s rights, duties and obligations
hereunder are personal in nature and may not be assigned, delegated or otherwise
disposed of by the Executive.


5.           Effect Upon Employment - This Retention Agreement is not to be
construed as giving any right to the Executive for continuous employment by the
Company or a subsidiary or affiliate.  The Company and its subsidiaries and
affiliates retain the right to terminate the Executive at will and with or
without cause at any time (subject, however, to any rights the Executive may
have under the Amended and Restated Executive Retention Employment Agreement
dated December 12, 2008 between the Company and the Executive, as the same may
be amended).


6.           Successors and Assigns - This Retention Agreement shall inure to
the benefit of and shall be binding upon the Company and the Executive and their
respective heirs, successors and assigns.


7.           Protective Covenants - In consideration of the Retention Payment,
the Executive covenants and agrees as follows (the "Protective Covenants"):


(a)  
During the Executive's employment with the Company, and for a two-year period
following the termination of the Executive's employment with the Company, the
Executive agrees (i) not to compete or attempt to compete for, or act as a
broker or otherwise participate in, any projects in which the Company has at any
time done any work or undertaken any development efforts, or (ii) directly or
indirectly solicit any of the Company’s customers, vendors, contractors, agents,
or any other parties with which the Company has an existing or prospective
business relationship, for the benefit of the Executive or for the benefit of
any third party, nor shall the Executive accept consideration or negotiate or
enter into agreements with such parties for the benefit of the Executive or any
third party.

 
 
3

--------------------------------------------------------------------------------

 
(b)  
During the Executive's employment with the Company, and for a two-year period
following the termination of the Executive's employment with the Company, the
Executive shall not, directly or indirectly, on behalf of the Executive or for
any other business, person or entity, entice, induce or solicit or attempt to
entice, induce or solicit any employee of the Company or its subsidiaries or
affiliates to leave the Company's employ (or the employ of such subsidiary or
affiliate) or to hire or to cause any employee of the Company to become employed
for any reason whatsoever.

 
(c)  
The Executive shall not, at any time or in any way, disparage the Company or its
current or former officers, directors, and employees, orally or in writing, or
make any statements that may be derogatory or detrimental to the Company’s good
name or business reputation.

 
(d)  
The Executive acknowledges that the Company would not have an adequate remedy at
law for monetary damages if the Executive breaches these Protective
Covenants.  Therefore, in addition to all remedies to which the Company may be
entitled for a breach or threatened breach of these Protective Covenants,
including but not limited to monetary damages, the Company will be entitled to
specific enforcement of these Protective Covenants and to injunctive or other
equitable relief as a remedy for a breach or threatened breach.  In addition,
upon any breach of these Protective Covenants or any separate confidentiality
agreement or confidentiality provision between the Company and the Executive,
all Executive’s rights to receive the Retention Payment under this Retention
Agreement shall be forfeited.

 
(e)  
For purposes of this section 7, the term "Company" shall include all
subsidiaries and affiliates of the Company, including, without limitation,
Florida Power & Light Company and NextEra Energy Resources, LLC, and their
respective subsidiaries and affiliates (such subsidiaries and affiliates being
hereinafter referred to as the “FPL Entities”). The Company and the Executive
agree that each of the FPL Entities is an intended third-party beneficiary of
this section 7, and further agree that each of the FPL Entities is entitled to
enforce the provisions of this section 7 in accordance with its terms.

 
(f)  
Notwithstanding anything to the contrary contained in this Retention Agreement,
the terms of these Protective Covenants shall survive the termination of this
Retention Agreement and shall remain in effect.

 
8.           Governing Law/Jurisdiction - This Retention Agreement shall be
construed and interpreted in accordance with the laws of the State of Florida,
without regard to its conflict of laws principles.  All suits, actions, and
proceedings relating to this Agreement may be brought only in the courts of the
State of Florida located in Palm Beach County or in the United States District
Court for the Southern District of Florida in West Palm Beach, Florida.  The
Company and the Executive hereby consent to the nonexclusive personal
jurisdiction of the courts described in this section 8 for the purpose of all
suits, actions, and proceedings relating to the Agreement or the Plan.  The
Company and the Executive each waive all objections to venue and to all claims
that a court chosen in accordance with this section 8 is improper based on a
venue or a forum non conveniens claim.


 
4

--------------------------------------------------------------------------------

 
9.         Amendment - This Retention Agreement may be amended, in whole or in
part and in any manner, at any time and from time to time, by written agreement
between the Company (upon the approval of the Compensation Committee of the
Board of Directors) and the Executive.


10.         Notices - All notices and other communications required or permitted
by this Agreement or necessary or convenient in connection with it shall be in
writing and shall be deemed to have been given when delivered by hand or
overnight delivery or mailed by registered or certified mail, return receipt
requested, to:




FPL Group, Inc.:
Mr. James W. Poppell
Executive Vice President, Human Resources
700 Universe Boulevard
Juno Beach, Florida 33408
james.poppell@fpl.com
     Executive:
     Robert L. McGrath
     [Address]
 





11.         Entire Agreement - This Retention Agreement constitutes the entire
agreement between the parties hereto and supersedes all prior agreements,
understandings and arrangements, oral or written between the parties hereto with
respect to the subject matter hereof.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.



 
FPL GROUP, INC.
 
 
 
JAMES L. ROBO
     
Name:
Title:
James L. Robo
President and Chief Operating Officer
     
 
 
 
ROBERT L. MCGRATH
     
Robert L. McGrath
   



 
5
 
 